DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1//21 has been entered.
 
Allowable Subject Matter
Claims 1-5, 8, 10, 12-14, 16, and 18-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, 8, 16, and 18, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
an illumination system for cultivation of aquatic animals in a body of water comprising:
a plurality of light sources, each light source comprising at least one light emitting diode arranged to emit light, said plurality of light sources being arranged to be immersed in a body of water,
at least one light driver arranged to drive said plurality of light sources, 
at least one light sensor arranged to provide illuminance data for at least one point of interest located in said body of water,

a controller, wherein said controller is adapted to receive a desired illuminance setpoint for said at least one point of interest; 
receive said illuminance data for said at least one point of interest from said at least one light sensor;
model light conditions within the body of water using the illuminance data at said point of interest and said ambient light data to account for a contribution of the ambient light at different depths;
determine control signals for said plurality of light sources based on said model and the received desired illuminance setpoint; and
provide said determined control signals to said at least one light driver.
With respect to claims 10, 12-14, and 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
a method for controlling light in an illumination system for cultivation of aquatic animals, said illumination system comprising a plurality of light sources, each light source comprising at least one light emitting diode arranged to emit light, said plurality of light sources being arranged to be immersed in a body of water, at least one light driver arranged to drive said plurality of light sources, at least one light sensor arranged to provide illuminance data for at least one point of interest being located in said body of water, at least one ambient light sensor to provide ambient light data from sensing ambient light above the surface of the body of water and a controller, said method comprising the steps of:

receiving said illuminance data for said at least one point of interest from said at least one light sensor;
receiving the ambient light data from the at least one ambient light sensor in a controller;
modeling light conditions using the illuminance data at said point of interest and said ambient light data to account for a contribution of the ambient light at different depths;
determining control signals for said plurality of light sources based on said model and the received desired illuminance setpoint; and
providing said determined control signals to said at least one light driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887       

/THIEN M LE/Primary Examiner, Art Unit 2887